      Case 2:19-cv-01613-JAM-EFB Document 4 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LIUDMYLA IEGOROVA,                           No. 2:19-cv-1613-JAM-EFB PS
12                       Plaintiff,
13            v.                                      ORDER
14       ANASTASIYA SHPAK,
15                       Defendant.
16

17           On March 19, 2020, the magistrate judge filed findings and recommendations herein

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen days. No objections were filed. 1

20           Accordingly, the court presumes any findings of fact are correct. See Orland v. United

21   States, 602 F.2d 207, 208 (9th Cir. 1999). The magistrate judge’s conclusions of law are

22   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

23           The court has reviewed the applicable legal standards and, good cause appearing,

24   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

25   /////

26   1
       Although it appears from the file that plaintiff’s copy of the findings and recommendations was
27   returned, plaintiff was properly served. It is the plaintiff’s responsibility to keep the court
     apprised of his current address at all times. Pursuant to Local Rule 182(f), service of documents
28   at the record address of the party is fully effective.
                                                          1
     Case 2:19-cv-01613-JAM-EFB Document 4 Filed 05/12/20 Page 2 of 2

 1

 2        Accordingly, IT IS ORDERED that:

 3        1. The proposed Findings and Recommendations filed March 19, 2020, are ADOPTED;

 4        2. Plaintiff’s complaint is dismissed without leave to amend; and

 5        3. The Clerk is directed to close the case.

 6
     DATED: May 11, 2020
 7                                              /s/ John A. Mendez____________   _____
 8                                              UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
